[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION FOR ARTICULATION (203) AND MOTION FOR SUMMARY JUDGMENT (156)
Motion for Articulation (203) denied. Denial of Motion for Summary Judgment contained the following statement:
    "Motion for Summary Judgment (#156) filed by Greenwich Hospital denied: claims are broader than a failure to obtain consent form and are sufficient to assert negligence in performing an act which is undertaken even though no duty to act exists. See Logan, at 305."
RUSH, J. CT Page 11553